IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,952


EX PARTE KEITH COLEMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1092626 IN THE 174TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to eight months' imprisonment.  He did not appeal his
conviction.
	In a single ground, Applicant contends that he is actually innocent.  Applicant and the State
prepared agreed proposed findings of fact and conclusions of law.  The trial court adopted these and
recommended that we grant relief.  Relief is granted.  Applicant has shown by clear and convincing
evidence that no reasonable juror would have convicted him in light of the new evidence.  Ex parte
Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).  The judgment in cause number 1092626
in the 174th District Court of Harris County is set aside, and Applicant is remanded to the custody
of the Sheriff of Harris County to answer the charges as set out in the indictment.  The trial court
shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 16, 2013
Do not publish